Resettled order granting defendant’s motion for summary judgment under rule 113 [of the Rules of Civil Practice] on the ground that the defense of res adjudícala has been prima facie established by documentary evidence, without challenge as to the verity of such evidence in an action for damages based on fraud, conspiracy, forgery and lack of power of an executor to make an agreement, and judgment entered thereon, unanimously affirmed, with ten dollars costs and disbursements. Appeal from order dated July 2, 1934, dismissed. No opinion. Present — Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ.